Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Claims 1, 4-6, 13, 26, 29-30, 34, 38, 40, 44, 47-49, 51, and 54-56 are pending. Applicant’s amendment filed on 1/4/2019 is acknowledged.

2.  Applicant’s election of Group I, drawn to method of purifying a SDAB molecule which includes Protein A based support, filed on 06/08/2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

3.  Claims 54-56 (non-elected claims from Groups II-III) are withdrawn from further consideration by the Examiner, under 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions.  

4. Claims 1, 4-6, 13, 26, 29-30, 34, 38, 40, 44, 47-49, and 51 are accordingly under consideration in the instant examination as they read on methods of purifying a SDAB molecule which includes a Protein A based support separation. 

5.  Applicant’s IDSs, filed on 6/8/2021, is acknowledged and has been considered. 

Claim Rejections - 35 USC § 112
6.  The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. Claims 13, 34, 38, 40 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the 

The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 3rd column).

Claim 13 encompasses the genus of a “functional variant of Staphylococcal Protein A (SpA) which are capable of binding an SDAB molecule. 

A functional variable of the SpA is required to practice the invention.

Claims 34 and 38 encompass the genus of SDAB molecules which bind to a target antigen, cytokine, growth factor, serum protein or TNF-alpha as well as to HAS.

Claim 40 a subgenus which encompasses a SDAB molecule which binds to TNF-alpha and varies but up to 10% in amino acid sequence to SEQ ID NO: 1 (“an amino acid sequence at least 90% identical to the amino acid sequence of SEQ ID NO: 1”).

SDAB molecule that binds to TNFα is required to practice the claimed purification process.

The specification describes a single SDAB (“ATN-103) which is a trivalent nanobody molecule targeting TNFα and HSA which has the amino acid sequence of SEQ ID NO: 1 (Example 1). However, the claims as noted above encompass the entire genus of SDABs which must bind to TNFα and HSA.

Claims 40 encompass a SDAB molecule which comprises those SDABs the amino acid sequence of SEQ ID NO:1 or an amino acid sequence at least 90% identical.  

Claim 44 encompasses the subgenus as noted supra of those SDAB molecules which can vary up to 10% in amino acid sequence to SEQ ID NO: 1 and bind to HSA.

The specification discloses using a MabSelect Protein A affinity resin for the separation of “ATN-103” which is a specific trivalent nobody molecule having a specific amino acid 

Analysis

--Functional variants of SpA

With respect to applicant being in possession of “functional variant of SpA” which can be used to carry out the invention, it is noted that researchers using phage display technology, changed a few amino acids on the Z domain of SPA and found loss of the original IgG binding affinity (Plaut, WO 2007/019376); page 16, lines 15-16). 

Gagnon (Bioprocess Int. 2010 8(2) 26-35) also discloses purification of minibodies/single domain antibodies is a greater challenge to process developers because of the architecture/ lack of binding sites for Protein A of these single domain antibodies. (p. 2 1st ¶). The minibody did not bind to protein A (abstract). 

While different recombinant SpA resins which have different substitution(s) and domains of Protein A for purifying antibodies were known in the art, the claims as noted above are drawn to any “functional variant” of SpA which are also capable of being able to bind any SDAB molecule. However, it is not clear from applicant’s disclosure of a single Protein A resin, as well as the state of the art, would be indicative of any type of functional variants currently claimed. What would, for example, be a variant that would be functional? Researchers as noted supra have found that even a few amino acid differences can result in complete loss of functionality.

--SDABs which bind to TNF-alpha/HAS 

Applicant’s claim of practicing the invention using the entire genus of SDABs molecules which must be capable of binding to particular molecules such as TNF-alpha and HAS, as well as those which can vary by up to 10% in amino acid sequence to ATN-103 is also problematic due to the well-known sequence variation contained in the CDRs of antibody molecules. 
Antibodies are highly diverse due to the diversity contained in their CDRs. Even the claims to SDABs which must be able to carry out binding to TNF-alpha or HSA can encompass a large genus of possible SDABs. Such genus claims need either a core structure or representative examples showing that applicant is in possession of the genus. But as stated above the most the specification discloses is an “ATN-103” trivalent nanobody targeting TN alpha and HAS. The question then becomes would binding to molecules such as TNF-alpha also work with other SDABs currently encompassed by the large genus of SDABs. 
.  
Claim Rejections - 35 USC § 102
8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


9. Claims 1, 6, 13, 29-30, 34, 38, 40, 44, 47, 48-49 and 51 are rejected under 35 U.S.C. 102(e) as being anticipated by Beirnaert et al. (US 2010/0297111A1 and WO2006/122786 A2, IDS references), as is evidenced by SEQ ID NO: 9 of the current specification. Since the "111 publication is the national stage of the ‘786 publication, the ‘111 publication is considered to be the English equivalent of the ‘786 publication. The ‘111 publication is used in the rejection.

With respect to claim 1, Beirnaert teaches nanobodies (SDABs) such as Camelidae nanobodies (¶s33, 1432, 1445) and Nanobody VHH (single chain polypeptide comprising at least one immunoglobulin variable domain) against TNFα as well as host cells expressing such nanobodies (¶s33-35, 815).

Beirnaert teaches Protein A binding to the nanobodies (¶1664). Beirnaert teaches for sample capture a bivalent Nanobody using a MabSelectXtra column which was equilibrated in PBS, and after sample/culture application, washed with PBS. The nanobody was eluted with glycine (¶s 1736, 1761).



Claim 6 is included because Beirnaert teaches that the sample was further processed by size exclusion chromatography (¶1736).

Claim 13 is included because Beirnaert teaches as noted supra using a MabSelect Xtra support which, as evidenced by attachment A from GE, is a recombinant Protein A ligand on a high flow agarose base matrix. 

Claim 29 is included because Beirnaert teaches as noted supra Nanobody VHH (single chain polypeptide comprising at least one immunoglobulin variable domain) against TNFα.

Claim 30 is included because Beirnaert teaches that the antibodies have no interaction with a light chain variable domain (¶s833, 1151). 

Claim 34 is included because Beirnaert teaches that the constructs can be selected using phage display (¶1426). Beirnaert also teaches that the VHHs can be humanized (¶1444). 

Claim 38 is included because Beirnaert teaches that the polypeptides is bivalent or trivalent comprising two or three nanobodies of the invention such as against TNF-alpha and at least one nanobody directed against a serum protein such as HAS. (¶s793, 1594, 1163, 1167, 1175, 1632). 



Query Match             95.0%;  Score 1902;  DB 2;  Length 363;
  Best Local Similarity   100.0%;  
  Matches  363;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy         20 EVQLVESGGGLVQPGGSLRLSCAASGFTFSDYWMYWVRQAPGKGLEWVSEINTNGLITKY 79
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFSDYWMYWVRQAPGKGLEWVSEINTNGLITKY 60

Qy         80 PDSVKGRFTISRDNAKNTLYLQMNSLRPEDTAVYYCARSPSGFNRGQGTLVTVSSGGGGS 139
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDSVKGRFTISRDNAKNTLYLQMNSLRPEDTAVYYCARSPSGFNRGQGTLVTVSSGGGGS 120

Qy        140 GGGSEVQLVESGGGLVQPGNSLRLSCAASGFTFSSFGMSWVRQAPGKGLEWVSSISGSGS 199
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GGGSEVQLVESGGGLVQPGNSLRLSCAASGFTFSSFGMSWVRQAPGKGLEWVSSISGSGS 180

Qy        200 DTLYADSVKGRFTISRDNAKTTLYLQMNSLRPEDTAVYYCTIGGSLSRSSQGTLVTVSSG 259
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DTLYADSVKGRFTISRDNAKTTLYLQMNSLRPEDTAVYYCTIGGSLSRSSQGTLVTVSSG 240

Qy        260 GGGSGGGSEVQLVESGGGLVQPGGSLRLSCAASGFTFSDYWMYWVRQAPGKGLEWVSEIN 319
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GGGSGGGSEVQLVESGGGLVQPGGSLRLSCAASGFTFSDYWMYWVRQAPGKGLEWVSEIN 300

Qy        320 TNGLITKYPDSVKGRFTISRDNAKNTLYLQMNSLRPEDTAVYYCARSPSGFNRGQGTLVT 379
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TNGLITKYPDSVKGRFTISRDNAKNTLYLQMNSLRPEDTAVYYCARSPSGFNRGQGTLVT 360

Qy        380 VSS 382
              |||
Db        361 VSS 363

With respect to the other alternative sections of claim 40, Bernaert also teaches a nanobody that binds to TNFα which has CDR1-3 amino acid sequences (see published SEQ ID NOs: 164, 232, 300) which are 100% identical to the CDR1-3 (SEQ ID NO:2-4) of the current specification.

SEQ ID NO:2 (CDR1)

Qy          1 DYWMY 5
              |||||
Db          1 DYWMY 5

SEQ ID NO:3 (CDR2)

Qy          1 EINTNGLITKYPDSVKG 17
              |||||||||||||||||
Db          1 EINTNGLITKYPDSVKG 17


SEQ ID NO:4 (CDR3)

Qy          1 SPSGFN 6
              ||||||
Db          1 SPSGFN 6

Bernaert also teaches a nanobody that binds TNFα (TNF14, published SEQ ID NO: 77; claim 165) which is 100% identical in amino acid sequence (see alignment below) to 1-115 of SEQ ID NO: 1 (as indicated in Fig. 2 which shows the amino acid sequence starting from +1 of SEQ ID NO: 1, without a leader amino acid sequence). 

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFSDYWMYWVRQAPGKGLEWVSEINTNGLITKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFSDYWMYWVRQAPGKGLEWVSEINTNGLITKY 60

Qy         61 PDSVKGRFTISRDNA 75
              |||||||||||||||
Db         61 PDSVKGRFTISRDNA 75


Claims 46-47 are included because Beirnaert teaches a 9AA GlySer linker (Table 19 published SEQ ID No: 68) which sequence is 100% identical to SEQ ID NO: 9 ( (Gly)4-Ser-(Gly)B-Ser) (see alignment below) of the current specification.

Qy          1 GGGGSGGGS 9
              |||||||||
Db          1 GGGGSGGGS 9

Claim 44 is included because Beirnaert teaches a published sequence ID NO: 417 which has 100% sequence identity to applicant’s claimed amino acids 125-239 of SEQ ID NO: 1:

Query Match             100.0%;  Score 594;  DB 10;  Length 363;
  Best Local Similarity   100.0%;  
  Matches  115;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GQGTLVTVSSGGGGSGGGSEVQLVESGGGLVQPGNSLRLSCAASGFTFSSFGMSWVRQAP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        106 GQGTLVTVSSGGGGSGGGSEVQLVESGGGLVQPGNSLRLSCAASGFTFSSFGMSWVRQAP 165

Qy         61 GKGLEWVSSISGSGSDTLYADSVKGRFTISRDNAKTTLYLQMNSLRPEDTAVYYC 115
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        166 GKGLEWVSSISGSGSDTLYADSVKGRFTISRDNAKTTLYLQMNSLRPEDTAVYYC 220

Claim 47 is included because Beirnaert teaches a published SEQ ID NO: having 100% sequence identity to applicant’s claimed linking groups for SEQ ID NO: 9:

Query Match             100.0%;  Score 50;  DB 7;  Length 9;

  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGGGSGGGS 9
              |||||||||
Db          1 GGGGSGGGS 9


Claim 48 is included because Beirnaert teaches expression and production of the nanobody containing recombinant protein in cell based systems such as Chinese hamster ovary (CHO) cells and subsequent purification with Protein A chromatography
 (¶s1238-1243; examples 5, 34).

Claims 49 and 51 are included because Beirnaert teaches ass noted supra further purification with size exclusion chromatography (¶1736), which is also considered “concentrating the eluted SDAB molecule. 

The reference teachings anticipate the claimed invention.

Claim Rejections - 35 USC § 103

10. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained even though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 1, 4, 6, 13, 29-30, 34, 38, 40, 44, 47, 48-49 and 51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beirnaert et al. (US 2010/0297111A1 and WO2006/122786 A2), in view of Stals et al. (US 2012/0141460), in view of Shukla et al. (US 2009/0306351). 

The prior art reference teachings of Beirnaert is discussed supra.

The reference teachings differ from the claimed invention in the recitation in the recitation that the Protein A washing buffer includes about 100-175 mM NaCl and about 40-60 mM Tris at pH ranging from 7-7.5.

Shukla teaches wash conditions for Protein A columns which includes 25 mM Tris, 100 mM NaCL at pH 7.4 (¶63). 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art, In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In in the instant case, Shukla teaches wash buffers for Protein A affinity chromatography which include both Tris and NaCL at a pH 7.4, which meets applicant’s claimed range of “from about 7 to 7.5”.. Accordingly an in absence of evidence to the contrary, one of skill in the art would look to this reference to include a Protein A wash buffer that includes both Tris and NaCL at a pH “from about 7 to 7.5” and have at least considered the combination of NaCL and tris at a “pH ranging from about 7 to 7.5” to be possibility and have considered differences such as the particular concentration to be optimization well within the skill of the ordinary artisan, at least in absence of evidence to the contrary. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

12.  Claims 1, 5-6, 13, 29-30, 34, 38, 40, 44, 47, 48-49 and 51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beirnaert et al. (US 2010/0297111A1 and WO2006/122786 A2), in view of Freimoser-Grundschober et al. (US 2012/0039807) and Stals et al. (US 2012/0141460). 

The prior art reference teachings of Beirnaert is discussed supra.

The reference teachings differ from the claimed invention in the recitation that the step of selectively eluting the SDAB molecules includes about 5-50 mM NaCl and about 5-100 mM glycine at pH 4.0 or less (claim 5).

Stals teaches using Protein A affinity chromatography for purifying a bivalent nanobody. Elution was performed using 100 mM glycine pH 2.5 (¶s114, 117). (“about 5-100 mM glycine at pH 4.0 or less”).

Freimoser-Grundschober teaches purification of antibodies using Protein affinity chromatography where the antibodies are eluted with a buffer that includes 100 mM sodium chloride, 100 mM glycine pH 3 (¶266). 

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art, In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In in the instant case, Stals and Freimoser-Grundschober teach elution buffers for Protein A affinity chromatography which include glycine at pH which is less than “pH 4.0”. Freimoser-Grundschober further teaches using an elution buffer that include NaCL, glycine at a pH of 3. Accordingly an in absence of evidence to the contrary, one of skill in the art would look to such references and have at least considered the combination of NaCL and glycine at a pH 4.0 or less to be possibilities and have considered differences such as the particular concentration to be optimization well within the skill of the ordinary artisan, at least in absence of evidence to the contrary. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


s 1, 6, 13, 26, 29-30, 34, 38, 40, 44, 47, 48-49 and 51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Beirnaert et al. (US 2010/0297111A1 and WO2006/122786 A2), in view of Sun et al. (WO 2005/044856). 

The prior art reference teachings of Beirnaert is discussed supra.

The reference teachings differ from the claimed invention in the recitation 
that the SDAB which is selectively eluted from the Protein A based support is contacted with a hydroxyapaptite resin and selectively eluting the SDAB molecule form the HA (claim 26, sep (d)(i)).

Sun teaches the application of hydroxyapatite chromatography, in combination with other known purification methods such as Protein A chromatography chromatography, to the purification of at least one antibody from a preparation containing high molecular weight aggregates.  (abstract; ¶s15-, 56)

It would have been obvious to one of ordinary skill in the art at the time the invention was made to selectively elute the SDAB molecule from a hydroxyapatite resin as taught by Sun in a method of SDAB molecule purification as taught by Beirnaert. One of skill in the art would be motivated to do so because Sun teaches that Protein A can be combined with hydroxyapatite for the purification of antibodies. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

14.  No claim is allowed.

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

July 19, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644